Per Curiam:

This is a proceeding brought to reverse an order of the district court refusing to vacate a temporary injunction granted under the provisions of section 2463 of the General Statutes of 1901. This court has recently decided that the section referred to was repealed by implication by section 1 of chapter 282 of the Laws of 1901 (Gen. Stat. 1901, §2493). ( The State v. Estep, 66 Kan. 416, 71 Pac. 857.) Our attention has not been called to any reason why that authority does not‘require a reversal of this case, and we infer from the fact that the defendant in error has filed no brief that error is practically confessed. The order of the district court is reversed, and the cause remanded for further proceedings in accordance with the views expressed in the case cited.